Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 3/30/2021 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021, 10/6/2021 and 3/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 11, line 1 replace ‘computer readable medium’ with --non-transitory computer readable medium--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “DIRECT DEPOSIT INK ESTIMATION MECHANISM” [Closest Prior Art: Mantell et al. (US-2014/0210898): Abstract, Figs 1-3, par 0004, 0016-0018, 0020-0026, 0028-0029; Kasahara (US-2017/0080732): par 0019-0022, 0124-0125, 0132-0133, 0169, 0193; Chandu et al. (US-2012/0050755): par 0026-0028, 0031-0033, 0049-0051, 0059; Hattenberger (US-8,705,121): Abstract, col 4, lines 4-51, col 5, lines 4-63].
Mantell in view of Kasahara, Chandu, Hattenberger and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “A system comprising: at least one physical memory device to store ink logic; and one or more processors coupled with the at least one physical memory device, to execute the ink estimation logic to: receive uncalibrated ink deposition data for a printing system; and perform a direct conversion of the uncalibrated ink deposition data to generate first calibrated ink deposition data, wherein ink deposition comprises an ink amount deposited per unit area.” as recited in independent claim 1 [similar program claim 11 and method claim 17].
Dependent claims 2-10, 12-16 and 18-20 are allowed for being dependent on allowable independent claims 1, 11 and 17, respectively.
Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677